Citation Nr: 0638102	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Father


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 30, 1997, to 
July 15, 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied a claim of 
service connection for bilateral pes planus.

The appellant had a video-teleconference hearing before the 
undersigned Veterans' Law Judge in September 1999.  A 
transcript of that hearing is of record.

This case was previously remanded in Board decisions dated in 
February 2000, June 2003, and February 2005 for additional 
development.  


FINDINGS OF FACT

1.  Pes planus existed prior to entering military service.

2.  There is no competent evidence to show that pes planus 
was not aggravated beyond the natural course of the disease 
during active duty service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 
2003); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the appellant's claim was received in May 1998.  
In correspondence dated in February 2005, she was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the appellant in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  As this claim is being granted, 
any failure to provide such notice is harmless error.  Id.  
As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
appellant.  


Factual Background

Service medical records include a March 1997 applicant 
medical screening form wherein the appellant denied any foot 
problems.  A March 1997 pre-enlistment physical examination 
that was negative for any foot pathology.  A clinical note 
reflected that six days into basic training the appellant 
developed pain in her legs and ankles, which was diagnosed as 
myofasciitis pain.  Three days later, she complained that her 
feet hurt.  She was referred to the Podiatry clinic where pes 
planus was diagnosed.  Upon further examination later in June 
1997, it was determined that the pes planus existed prior to 
service (EPTS).  After two additional visits to the podiatry 
clinic with complaints of foot pain, the appellant was put on 
restricted activity profile until separation from service.  
Upon examination by the Entrance Physical Standards Board 
(EPSBD), it was determined the appellant had plantar 
fasciitis secondary to bilateral pes planus, and that this 
disorder existed prior to service.  The EPSBD noted that the 
appellant had tried anti-inflammatory medications, profiles, 
and supports without relief of her symptoms.  The EPSBD 
further noted there was no history of trauma sustained during 
basic training.  The appellant was thereafter separated from 
service.  

Over one year following her separation from service, the 
appellant underwent a general VA examination in August 1998.  
The examiner noted that the appellant was discharged from 
active duty for an extreme pes planus.  Physical examination 
of both feet was noted to be unremarkable and diagnosis of 
bilateral pes planus was provided.  

The appellant presented personal testimony before the 
undersigned Veterans' Law Judge in September 1999.  The 
appellant testified that prior to entering service; she 
trained horses about three to four days a week and 
acknowledged that this involved standing for extended periods 
of time.  However, she indicated that she did not experience 
any problems with her feet.  The appellant averred that her 
feet did not become painful and swollen until basic training, 
which required her to stand for hours without moving.  The 
appellant's father, a dentist, testified that he knew what 
flat feet looked like and that the appellant indeed had flat 
feet prior to entering the military.  The appellant further 
indicated that she had no clinical treatment for her feet 
following separation from service.

In June 2003, the case was remanded for additional 
development, to include a VA medical examination conducted by 
a podiatrist.  The examiner was to indicate whether it was 
"at least as likely as not that any current bilateral pes 
planus pre-existed service or was related to any incident 
which occurred during the appellant's period of military 
service.  If the disorder pre-existed service, the examiner 
was to indicate whether the bilateral pes planus was 
aggravated during the appellant's period of service."  

At a November 2003 VA examination, the appellant reported 
that she still had pain, stiffness and swelling in both feet, 
left more than right.  She indicated that non-prescription 
heel cups and a 2001 cortisone shot had been helpful.  The 
appellant reported difficulty with routinely standing in one 
place.  The examiner noted that the appellant had only 
completed 10 days of training before being placed on 
permanent restricted duty.  Physical evaluation revealed 
tenderness of the plantar fascia.  X-rays revealed heel 
spurs, normal alignment of both feet, and slightly shallow 
plantar arches.  The examiner's diagnosis was plantar 
fasciitis and heel spurs secondary to bilateral pes planus.  
It was further stated that the appellant's plantar fasciitis 
and heel spurs secondary to bilateral pes planus were not at 
least as likely to have been caused by or aggravated by 
active duty military service.   

This case was remanded again in February 2005 for the 
appellant to be examined by a podiatrist, in accordance with 
the June 2003 remand instructions.  The appellant did not 
report to the scheduled examination.

The appellant proffered a lay statement from her former high 
school physical education instructor, J. A. M.; who avers 
that the appellant was very active during her school years 
and did not have any physical limitations prior to leaving 
for military service.  
Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service. 
38 U.S.C.A. § 1111 (West 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

The appellant avers that the pes planus and other foot 
problems began in service; or, in the alternative, if the 
foot problems existed prior to service, they were aggravated 
in service, thus requiring her separation from service.

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  

The appellant's service medical records indicate that an 
entrance examination was performed.  The appellant denied any 
foot trouble and was found to have normal feet upon clinical 
evaluation, which thereby gives rise to a presumption of 
soundness. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, 
the Board observes that the appellant began to have bilateral 
arch pain within about three days into basic training.  She 
was diagnosed with pes planus a little over a week into basic 
training.  The Board notes further that by taking into 
account the two restricted activity codes the appellant was 
given, she participated in basic training exercises for about 
less than two weeks before being discharged.  This 
manifestation of flat feet or pes planus is so close to the 
date of enlistment such that it could not have originated in 
so short a period, and thus establishes the pre-service 
existence of the appellant's bilateral pes planus.  38 C.F.R. 
§ 3.303(c) (2006).  

Moreover, the Board observes that the Entrance Physical 
Standards Board (EPSBD) which is comprised of licensed 
physicians examined the appellant and determined that her pes 
planus pre-existed service.  They also specifically noted 
that no trauma occurred during service.  The Board notes that 
the findings of the EPSBD Board were contemporaneous to the 
appellant's period of active service and are considered to 
warrant a greater degree of evidentiary weight as to the 
issues of pre-service existence and aggravation.  Finally, 
the appellant's father has testified that he observed the 
appellant to have had flat feet prior to entering service.  

The Board finds this cumulative evidence to be persuasive as 
to the clear and unmistakable existence that the appellant's 
bilateral pes planus existed prior to service.  Having found 
clear and unmistakable evidence of a pre-existing disability, 
the next inquiry is whether there is clear and unmistakable 
evidence that the disability was not aggravated during 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The record is clear that the appellant's pes planus became 
symptomatic beginning in basic training and thereafter.  The 
appellant testified that she developed painful feet only 
after the prolonged periods of standing while on active duty; 
and the service medical records clearly support this 
testimony.  Although there is also no record of clinical 
treatment for flat fleet following separation from service, 
the appellant has testified that she received a cortisone 
shot in 2001 and has used over-the-counter orthopedic heel 
cups and arch supports for her painful feet.  The Board finds 
such testimony to be credible.  

The Board has carefully considered the VA medical opinion 
proffered to show that the pes planus was not aggravated by 
service and finds that it is probative.  The opinion states 
that the appellant's plantar fasciitis and heel spurs, 
secondary to pes planus, were not caused or aggravated by 
service.  The opinion also indicated that the causal event 
(for pes planus) occurred prior to service, that while 
treatment was rendered in service, there was no indication 
that the disease progressed beyond normal expectations.  

A VA medical examination was scheduled for the appellant in 
May 2005.  She was notified of the examination via certified 
mail.  Her signature is on the return receipt.  She did not 
appear for her scheduled examination, and has not provided 
good cause for her failure to appear.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2006)

In this case, the evidence of record includes testimony from 
the appellant's father, a licensed dentist.  He opined that 
the bilateral pes planus existed prior to service.  It does 
not appear that he had access to the appellant's service 
medical records.  Also of record is the report of the 
November 2003 VA medical examination, wherein it was stated 
that the service medical records were reviewed.  Because the 
VA examiner had the entire record upon which to base her 
opinion, her statement has more probative value.  To 
conclude, it has not been shown that a preexisting pes planus 
disorder was aggravated in military service.


ORDER

Service connection for pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


